Citation Nr: 0523084	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the most recent supplemental statement of the case was 
issued, the veteran submitted an audiogram conducted in April 
2005 by a private physician, and a letter from a private 
physician dated April 2005.  In August 2005, the veteran 
requested that his appeal be remanded to the agency of 
original jurisdiction for review of this new evidence.  As 
such, the case must be returned to the RO.  Additionally, the 
Board notes that a VA examiner indicated that the veteran's 
hearing loss was not the result of a service acquired injury.  
However,  the veteran's private physican indicated that the 
veteran's hearing loss is secondary to noise exposure on 
board ship during service.  Based on this difference of 
opinion, the Board feels that a VA examination is warranted 
to determine the etiology of the veteran's hearing loss.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine the 
nature, severity and etiology of any 
hearing loss.  The claims folder and the 
most recently submitted records are to be 
reviewed by the examiner.  In addition to 
an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete history 
of noise exposure during and following 
service should be obtained.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to whether it is as likely as not that any 
hearing loss, if diagnosed, is related to 
the in-service noise exposure.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  A complete rational for 
any opinion expressed should be included 
in the report.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

